

EXHIBIT 10.5
 
Amendment No. 3
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (“Agreement”) effective as of March
31, 2008, by and between Michael Newman (“Executive”) and Sun Healthcare Group,
Inc., a Delaware corporation (“Sun”);
 
WHEREAS, Sun and Executive entered into an Employment Agreement dated as of
March 22, 2005, and amended such Employment Agreement effective as of October
12, 2006 and October 31, 2007 (as so amended, the “Employment Agreement”), and
they desire to amend the Employment Agreement with respect to the terms and
conditions of Executive’s bonus eligibility, as set forth below (capitalized
terms used in this Agreement without definition shall have the meanings provided
in the Employment Agreement).
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Executive and Sun agree as follows:
 
1.           Amendment.
 
      (a) Section 3(b) of the Agreement is amended by deleting it in its
entirety and inserting the following in lieu thereof:
 
 
 
(b) Cash Bonus/Incentive Compensation. In addition to the Base Salary provided
for in Section 3(a) above, Executive shall be entitled to receive an annual
bonus (“Bonus”) in accordance with the Sun Healthcare Group, Inc. Executive
Bonus Plan, as it may be amended from time to time by the Compensation Committee
of the Board of Directors; provided, however, that no amendment shall be
effective if it reduces the percentage of Base Salary that would constitute the
minimum or maximum potential amount of the Bonus as compared to the prior year,
unless such amendment has been agreed to in writing by Executive.  The Bonus
shall be payable at the same time as other annual bonuses are paid to senior
management personnel.  Subject to the provisions of Section 6, in order to have
earned and to be paid any such Bonus, Executive must be employed by Sun on the
date of such payment. It is intended that the Bonus described in this Section
3(b) qualify as "performance based compensation" under Section 162(m) of the
Code to the extent necessary to preserve Sun’s ability to deduct such Bonus.

 
 
 
(b)  Schedule A to the Agreement is deleted in its entirety.

 
2.           Miscellaneous.
 
(a)  
Amendments, Waivers, Etc.  Except as otherwise provided herein, no provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by both parties.  No
waiver by either party hereto at any time of

 

--------------------------------------------------------------------------------


 
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 
 
(b)  
Entire Agreement.  The Employment Agreement, as amended by this Agreement, sets
forth the entire agreement and understanding of the parties hereto with respect
to the matters covered hereby and supersedes all prior agreements and
understandings of the parties with respect to the subject matter hereof.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in the Employment Agreement, as amended hereby, and the
Employment Agreement, as so amended, shall supersede all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, with respect to the subject matter hereof.  Except for the
changes set forth in Section 1, the Employment Agreement shall remain in full
force and effect.

 
(c)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which, when so executed and delivered, shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.

 
The parties hereto have executed this Agreement as of the date first above
written.




/s/ Michael Newman
March 31, 2008
Michael Newman
Date
   
SUN HEALTHCARE GROUP, INC.
     
By /s/ Richard Matros
March 31, 2008
Its Chairman and Chief Executive Officer
Date







2

--------------------------------------------------------------------------------